DETAILED ACTION
Election/Restrictions
1.	Applicant have been elected invention I (claims 1-10 and 18-20), without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5, 7-10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to claims 5, 7-10, and 20, the claim is indefinite because it is not clear as “a AiO device…primary AiO”
There is insufficient support definition(s) for specifying this limitation in the claim, and therefore rendering the claimed invention of the claim unclear. Appropriate correction is required.
Claim Objections
3.	The claims 6 and 18-19 recite many conditional limitations containing the optional word "if". For example, "if the system is being used as a monitor only…ect.".  
Since the word "if" does not positively recite the limitation, it is not required to be treated.  Therefore, the examiner suggests changing the word "if" to --when-- to make the limitations more positively recited.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 20130176672) in view of Pan (US 20050047107).
Considering claim 1, Richard teaches a system comprising: 
a processor (32, Fig.3, [0013] central processing unit (CPU) and associated components, [0016]) coupled to a computer readable storage device (Fig.3, [0016] 32 such as, e.g., a motherboard, CPU, BIOS, hard drive, random access memory (RAM)) housed within an enclosure (Fig.1-3, housing or enclosure 12); 
a display (14) coupled to the processor (32) and housed within the enclosure (Fig.1-3, [0013]-[0014], all-in-one computer comprising an integral flat screen display component 14 [0016]) ; and 
Richard do not clearly teach a scanner/copier coupled to the processor and housed within the enclosure.
Pan teaches a scanner/copier (part 6) coupled to the processor (25 mainboard, Fig.3) and housed within the enclosure (Fig.1, [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Pan to Richard in 
 Considering claim 2, Richard and Pan further teach a base (Richard: Fig.1, stand 16, 18) coupled to the enclosure (Richard: 12, Fig.1-3, [0014]), wherein the base is configured to permit the enclosure to rotate about a first axis, a second axis and a third axis (Richard: [0014], [0023] rotatable with respect to the back portion via a hinge assembly to provide access to the interior of the display device housing). 
 Considering claim 3, Richard and Pan further teach wherein the enclosure includes a first opening to permit documents to be fed into the scanner/copier and a second opening to permit documents to be fed out of the scanner/copier (Pan: Abstract, All of these functions can be accomplished simultaneously on the one unit; for example, users can check email using one LCD monitor, watch television news using the second LCD monitor, print a document). 
6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 20130176672), in view of Pan (US 20050047107), and further in view of Shapiro et al. (US 20140159896). 
Considering claim 4, Richard and Pan do not clearly teach a remote control configured to communicate with the processor, wherein communications from the remote control to the processor can include one of a first communication to initiate a boot sequence and a second communication to initiate a shutdown of the system.  
Colston teaches a remote control (203, [0046] smoker 202 is controlled via a smart phone 203) configured to communicate with the processor (202, Fig.2), wherein communications from the remote control (203) to the processor (202) can include one of  turning the device on or off or turning certain components on or off).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Colston to Richard and Pan in order to easy instructions to the device to perform the specified functions.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KHAI M NGUYEN/           Primary Examiner, Art Unit 2641